Mayberry sold lands to William Blount, he to Jackson, warranting them. The latter called on Mayberry for satisfaction for some interferences and deficiencies, and received $344, and released his right and title to all the lands then paid for. And afterwards Mayberry sued him, and offered to prove on the trial that part of those interferences and deficiencies did not really exist. He offered parol testimony to establish it. Per Curiam, the judge of the Circuit Court properly rejected the parol testimony. When land is warranted and there is a deficiency, it may doubtless be established by parol testimony. But if the parties come together and agree upon the deficiency, and by deed testify the payment of money for the same, and the release of the deficient lands, the parties concerned in that settlement are estopped; otherwise men could never settle their differences.
Judgment of the Circuit Court affirmed.